Case 3:15-md-02670-JLS-MDD Document 1699 Filed 11/20/18 PageID.115139 Page 1 of 2


 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   IN RE: PACKAGED SEAFOOD                                 Case No.: 15-MD-2670 JLS (MDD)
10   PRODUCTS ANTITRUST LITIGATION
                                                             ORDER GRANTING JOINT
11                                                           SCHEDULING PROPOSAL
12                                                           (ECF No. 1659)
13
14
15
            Presently before the Court is a Joint Motion to Revise Scheduling Order proposed
16
     by all Parties.1 The Court ADOPTS the proposed scheduling order. The new schedule is
17
     as follows:
18
            1.      By January 31, 2019, the parties must complete deposition discovery noticed
19
     and served before October 26, 2018, absent leave of the Court or agreement of the parties.2
20
21
     1
      All “Parties” does not include Lion Capital LLP and Big Catch Cayman LP. Plaintiffs anticipate that
22   once it is determined whether Lion Capital LLP and Big Catch Cayman LP are parties to this MDL
     proceeding, and whether the current stay (ECF. Nos. 1361, 1329) as to discovery from Lion Capital LLP,
23   and Big Catch Cayman LP is lifted, Plaintiffs’ and Lion’s counsel will meet and confer and present a
24   discovery schedule pertaining to these Lion entities.
     2
       The October 26, 2018 date will not apply to noticing depositions of Plaintiffs that have not completed
25   their document productions, for issuing subpoenas to third parties, or for issuing Rule 45 subpoenas to
     parties in this MDL for downstream discovery where that discovery was previously requested through a
26   Rule 30(b)(6) notice that was served before October 26, 2018. However, in the event that a Party notices
     an additional deposition not previously noticed before October 26, 2018, it must be noticed for a date
27   before January 31, 2019, unless it would be unreasonable to do so in light of the timing of the noticed
28   Party’s document productions. In any event, the Parties will promptly meet and confer and absent
     resolution, will promptly present any dispute to the Court. In addition, in the event a Party agrees to an

                                                         1
                                                                                         15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1699 Filed 11/20/18 PageID.115140 Page 2 of 2


 1          2.      By February 15, 2019, Plaintiffs will serve any initial expert reports and
 2   produce within three (3) days their experts’ supporting material, including backup
 3   materials.
 4          3.      Plaintiffs’ experts must be made available for deposition no later than March
 5   29, 2019.
 6          4.      By May 3, 2019, Defendants will serve any opposition expert reports and
 7   produce within three (3) days their experts’ supporting material, including backup
 8   materials.
 9          5.      Defendants’ experts must be made available for deposition no later than May
10   30, 2019.
11          6.      By June 25, 2019, Plaintiffs will serve any rebuttal expert reports.
12          7.      Plaintiffs’ experts must be made available for deposition on any rebuttal report
13   no later than July 30, 2019.
14          8.      By August 20, 2019, the Parties will file and serve any dispositive motions.
15          9.      By October 8, 2019, the Parties will file and serve any opposition(s) to
16   dispositive motion(s).
17          10.     By November 12, 2019, any Party having filed and served a dispositive
18   motion will file and serve any reply to opposition(s).
19          11.     The Parties’ dispositive motions will be heard on December 19, 2019 at 9:00
20   a.m.
21          IT IS SO ORDERED.
22   Dated: November 20, 2018
23
24
25
26
     additional deposition, no Party waives its right to oppose other additional depositions. No party waives
27   its right to object to any pending or forthcoming deposition notice or subpoena on any ground, and no
28   Party waives its right to seek or oppose further modifications to the Scheduling Order, as necessary, from
     the Court or by agreement among the Parties.

                                                         2
                                                                                         15-MD-2670 JLS (MDD)
